                            Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 1 of 11
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                          Eastern District
                                                        __________         of Pennsylvania
                                                                     District  of __________
                                                                              )
                 UNITED STATES OF AMERICA                                     )         JUDGMENT IN A CRIMINAL CASE
                            v.                                                )
                      HAMLET TANTUSHYAN                                       )
                                                                              )         Case Number: DPAE2:19CR000368.001
                                                                              )         USM Number: 78178-112
                                                                              )
                                                                              )          Arnold C. Joseph
                                                                              )         Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     1, 2, 3, 4, 5, 6, 12, 13, 14, 15, 16, 17, 28, 33, 34 and 35 of the Superseding Indictment on 5/3/2021.

   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                            Offense Ended             Count
   18 USC §371                       Conspiracy to commit bank fraud and aggravated identity                      2/8/2017              1

                                     theft

   18 USC §§1344 and 2               Wire fraud and aiding and abetting                                           2/8/2017              2, 3, 4, 5 & 6

          The defendant is sentenced as provided in pages 2 through                 9          of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   G Count(s)                                               G is      G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                 9/13/2021
                                                                             Date of Imposition of Judgment


                                                                                                           /s/ Paul S. Diamond
                                                                             Signature of Judge




                                                                                             Paul S. Diamond, U.S. District Court Judge
                                                                             Name and Title of Judge


                                                                                                                 9/15/2021
                                                                             Date




                                                                                                               This page is always included when printing.

Print this page now          Reset this page
                            Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 2 of 11
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 1A
                                                                                              Judgment—Page   2     of       9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001

                                               ADDITIONAL COUNTS OF CONVICTION
   Title & Section ?                 Nature of Offense                                    Offense Ended           Count
   18 USC §§1028A(a)(1)               Aggravated identity theft                            2/8/2017               12 & 13
   and (c)(5)
   18 USC §§1028A(a)(1)               Aggravated identity theft and aiding and abetting    2/8/2017               14, 15, 16, 17,
   and (c)(5) and 2                                                                                               33, 34 and 35
   18 USC §1956(h)                    Conspiracy to commit money laundering                2/8/2017               28




                                                                                                      Include this page when printing?
Print this page now           Reset this page                                                                     Yes         No
                            Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 3 of 11
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                      Judgment — Page      3        of   9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    57 Months on each of Counts 1, 2, 3, 4, 5, 6 and 28, plus 24 Months on each of Counts 12, 13, 14, 15, 16, 17 and 33, 34 and
    35 to run concurrently with each other and consecutively to the 57 Months term imposed for a total term of 81 Months.


         ✔ The court makes the following recommendations to the Bureau of Prisons:
         G
              It is recommended Defendant be designated to a facility close to Los Angeles, California.




         ✔ The defendant is remanded to the custody of the United States Marshal.
         G

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a.m.      G p.m.         on                                              .

             G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before 2 p.m. on                                            .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                      Yes   No
                             Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 4 of 11
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     4     of       9
   DEFENDANT: HAMLET TANTUSHYAN
   CASE NUMBER: DPAE2:19CR000368.001
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    3 Years on each of Counts 1 and 28, 5 Years on each of Counts 2, 3, 4, 5, and 6, and 1 Year on each of Counts 12, 13, 14,
    15, 16, 17 and 33, 34 and 35 all to run concurrently with each other for a total term of 5 Years.




                                                         MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes         No
                            Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 5 of 11
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                   Judgment—Page         5        of         9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                    Date




                                                                                                                     Include this page when printing?
Print this page now           Reset this page                                                                                     Yes            No
                            Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 6 of 11
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                                                 Judgment—Page   6     of       9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001

                                             SPECIAL CONDITIONS OF SUPERVISION
     The defendant shall refrain from the illegal possession and use of drugs and shall submit to urinalysis or other forms of
     testing to ensure compliance. It is further ordered that the defendant shall submit to drug, alcohol and gambling evaluation
     and treatment as approved by the U. S. Probation Office. The defendant shall abide by the rules of any program and shall
     remain in treatment until satisfactorily discharged with the approval of the Court.

     The defendant shall provide the U. S. Probation Office with full disclosure of his financial records to include yearly income
     tax returns upon request. The defendant shall cooperate with the Probation Officer in the investigation of his/her financial
     dealings and shall provide truthful monthly statements of his income.

     The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
     of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation
     or otherwise has the express approval of the Court. The defendant shall not encumber or liquidate interest in any assets
     unless it is in direct service of the Fine or Restitution obligation or otherwise has the express approval of the Court.

     Payment of the Restitution is a condition of Supervised Release and the defendant shall satisfy the amount due in monthly
     installments of not less than $100.00.




                                                                                                         Include this page when printing?
Print this page now          Reset this page                                                                         Yes         No
                            Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 7 of 11
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page      7     of         9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution             Fine                  AVAA Assessment*             JVTA Assessment**
    TOTALS           $ 1,600.00                $ 605,761.42           $ 0.00                $ 0.00                       $ 0.00


    G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

    ✔ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    G
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage
     See attached Restitution Totals                                       $605,761.42                $605,761.42        100




    TOTALS                               $                 605,761.42          $               605,761.42


    G
    ✔     Restitution amount ordered pursuant to plea agreement $          605,761.42

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    ✔
    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          ✔ the interest requirement is waived for the
          G                                                       G fine   ✔ restitution.
                                                                           G
          G the interest requirement for the           G fine      G restitution is modified as follows:

    * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.


                                                                                                                      Include this page when printing?
Print this page now           Reset this page                                                                                    Yes             No
                                           Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 8 of 11
                                                                    United States vs. Hamlet Tantushyan (2:19-CR-368-1)
                                                                               Fraud Loss - Restitution Totals
                                                                              September 2016 - February 2017
                            VICTIM                                                      ADDRESS                                       CITY         STATE      ZIP        AMOUNT
                        American Spirit FCU                                               1110 Elkton Road                            Newark        DE       19711       $1,390.00
                             APCI FCU                                                      PO BOX 20147                            Lehigh Valley    PA     18002-0147    $1,400.00
                             Apple FCU                                                      PO BOX 1200                                Fairfax      VA     22038-1200     $900.00
Artisans Bank - Attn: Michael Lawson, Security & Loss Prevention                       2961 Centerville Road                        Wilmington      DE       19808       $1,100.00
          Bank of America - Security Recovery Support                                        POB 790087                               St. Louis     MO       63179       $2,320.00
                            Busey Bank                                                      PO BOX 4028                             Champaign       IL       61820       $3,000.00
                  Belco Community Credit Union                                            609 Spring Street                        Wyomissing       PA       19610       $1,800.00
                  Beneficial Mutual Savings Bank                                         1818 Market Street                         Philadelphia    PA       19103       $2,700.00
               Branch Banking & Trust - Recovery                                              POB 1489                              Lumberton       NC       28359      $23,960.00
                         Capital One Bank                                            15000 Capital One Drive                         Richmond       VA     23238-1119    $5,240.00
                               Citibank                                          5800 South Corporate Pl., MC 451                   Sioux Falls     SD       57108       $2,800.00
                         Citizens Bank, NA                         c/o Keeper of Records, 525 William Penn Place, Rm. 153-2618       Pittsburgh     PA       15219       $8,400.00
                     Commonwealth One FCU                                                  P.O. Box 9997                             Alexandria     VA     22304-0797     $700.00
                     Community Powered FCU                                             1758 Pulaski Highway                             Bear        DE       19701       $8,000.00
                       Connex Credit Union                                                  P.O. Box 477                           North Haven      CT       06473       $1,404.00
                            County Bank                                                 19927 Shuttle Road                       Rehoboth Beach     DE       19971        $200.00
                            Dexsta FCU                                               300 Foulk Road, Ste. 100                       Wilmington      DE       19803       $2,000.00
                      Diamond Credit Union                                                1500 Ethan Drive                          Wyomissing      PA       19610      $18,143.50
                             EPPICARD                                                     PO BOX 245998                           SAN ANTONIO       TX     78224-5998    $1,100.00
              Fifth Third Bank - Attn: Krista Rackley                           5001 Kingsley Drive, MD - 1MOB23                     Cincinnati     OH       45263       $1,500.00
                        First National Bank                                             2101 State Hill Road                        Wyomissing      PA       19610       $4,740.00
                            Fulton Bank                                               2747 Century Boulevard                        Wyomissing      PA       19610       $5,816.19
                            GEICO FCU                                                       1 Geico Plaza                           Washington      DC       20076        $800.00
                              Greendot                                                     P.O. Box 5100                             Pasadena       CA       91117        $200.00
        JP Morgan Chase Bank - Fraud & Asset Recovery                                        POB 781220                                Detroit      MI       48278      $10,770.00
                            Langley FCU                                          721 Lakefront Commons, Ste. 400                  Newport News      VA       23606       $1,800.00
              Lehigh Valley Educators Credit Union                                   3720 Hamilton Boulevard                         Allentown      PA       18103        $120.00
                           Louviers FCU                                                  185 S. Main Street                           Newark        DE       19711       $2,900.00
       M&T Bank - Attn: William Wells/Enterprise Security                              1100 N. Market Street                        Wilmington      DE       19890      $46,980.29
                            Marine FCU                                                      PO BOX 1551                          JACKSONVILLE       NC     28541-1551     $460.00
                  Merck Sharp and Dohme FCU                                            335 W. Butler Avenue                           Chalfont      PA       18914       $4,710.00
                              Metabank                                                5501 S Broadband Lane                         Sioux Falls     SD       57108        $650.00
                             Mutual CU                                                   1604 CHERRY ST                            VICKSBURG        MS       39180        $860.00
                              Navy FCU                                                   820 FOLLIN LN SE                             VIENNA        VA       22180      $14,153.00
                         Old National Bank                                                  P.O. Box 718                             Evansville     IN     47705-0718    $2,660.00
           Pennsylvania State Employees Credit Union                                       PO BOX 67012                           HARRISBURG        PA     17106-7012    $3,170.84
                         Philadelphia FCU                                             12800 Townsend Road                           Philadelphia    PA     19154-1003     $400.00
                             PNC Bank                                      Mail Stop B7-YB17-01-C, 4100 W. 150 th St.                Cleveland      OH       44135      $143,780.62
                         Police & Fire FCU                                                 901 Arch Street                          Philadelphia    PA       19107       $1,300.00
                     RBC Bank (Georgia), NA                                       8081 Arco Corporate Dr., 4th Fl.                    Raleigh       NC       27616        $700.00
                              Riverfront                                                    430 S 4TH ST                             READING        PA     19602-2698    $4,500.00
                      Rosedale Federal S&L                                                 P.O. Box 70188                            Rosedale       MD       21237       $1,400.00
                              Santander                                                   840 Penn Avenue                           Wyomissing      PA       19610       $7,760.00
            State Employees Credit Union of Maryland                               971 Corporate Blvd., Ste. 111                     Linthicum      MD     21090-2337     $250.00
         State Employees Credit Union of North Carolina                                    PO BOX 26055                               Raleigh       NC       27611       $1,000.00
                      Spencer Savings Bank                                                34 Outwater Lane                            Garfield      NJ       07026       $1,000.00
                           SunEast FCU                                                     P.O. Box 2231                               Aston        PA     19014-0231     $600.00
                          SunTrust Bank                                                7455 Chancellor Drive                          Orlando       FL       32809       $3,220.00
                               TD Bank                                                    9000 Atrium Way                          Mount Laurel     NJ       08054      $17,440.00
                                      Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 9 of 11
                                                         United States vs. Hamlet Tantushyan (2:19-CR-368-1)
                                                                    Fraud Loss - Restitution Totals
                                                                   September 2016 - February 2017
          Univest Bank and Trust Company                                     P.O. Box 197                       Souderton    PA     18964        $700.00
            USAA Federal Savings Bank                                 10750 McDermott Freeway                  San Antonio   TX     78288       $9,100.00
                      US Bank                                         800 Nicollet Mall, 21st Floor            Minneapolis   MN     55402       $2,400.00
      United States Postal Service - Accounting                         2825 Lone Oak Parkway                     Eagan      MN   55121-9672   $109,096.50
                    Visions Bank                                          2101 Centre Avenue                     Reading     PA     19605       $9,950.00
                     Vist Bank                                         1199 Berkshire Boulevard                Wyomissing    PA     19610       $2,740.00
Wells Fargo Bank, N.A. - External Fraud Investigations                      PO BOX 912038                        Denver      CO   80291-2038   $75,126.49
                    WSFS Bank                                        409 Silverside Road, Ste. 100             Wilmington    DE     19809      $24,449.99
                                                                                                                                   TOTAL:      $605,761.42
                           Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 10 of 11
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page      8      of      9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001

                                                           SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    ✔ Lump sum payment of $ 607,361.42
         G                                                         due immediately, balance due

               G     not later than                                    , or
               ✔
               G     in accordance with     G C,       G D,       G E, or         ✔ F below; or
                                                                                  G
    B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
    C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F    ✔ Special instructions regarding the payment of criminal monetary penalties:
         G
                The defendant shall make payments in the amount of $25.00 per quarter from any wages he may earn in prison in
                accordance with The Bureau of Prisons’ Inmate Financial Responsibility Program. Any portion of the special
                assessment that is not paid in full at the time of release from imprisonment shall become a condition of Supervised
                Release and shall be paid at the rate of $100.00 per month to commence 30 days after release from confinement.


    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



    G
    ✔ Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
         (including defendant number)                         Total Amount                         Amount                          if appropriate
         Vzezh Movsisyan 19CR368.2
                                                               599,000.00                 599,000.00


    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G
    ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
         All monies and property referred to in the Preliminary Order of Forfeiture in this matter signed on 9/13/2021 by the
         Honorable Paul S. Diamond, and one (1) Silver Apple iPhone 6s, IMEI 355683070044254.

    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now           Reset this page                                                                                              Yes        No
                           Case 2:19-cr-00368-PD Document 284 Filed 09/16/21 Page 11 of 11
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 6A — Schedule of Payments
                                                                                                   Judgment—Page      9   of      9
    DEFENDANT: HAMLET TANTUSHYAN
    CASE NUMBER: DPAE2:19CR000368.001

           ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
    Case Number
    Defendant and Co-Defendant Names                                           Joint and Several               Corresponding Payee,
    (including defendant number)                             Total Amount          Amount                         if appropriate

    Roman Gridjusko 19CR368.3
                                                                 $316,557.19           $316,557.19


    Armen Sahakyan 19CR368.4                                                                             tbd



    Davit Daldumyan 19CR368.5                                                                            tbd



    Hrachya Gyulumyan 19CR368.6                                                                          tbd



    Gevush Gabrielyan 19CR368.7
                                                                  $70,000.00            $70,000.00




                                                                                                           Include this page when printing?
Print this page now           Reset this page                                                                          Yes        No
